Citation Nr: 0025004	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-01 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a torn anterior cruciate ligament of the right 
knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from October 1988 to March 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Initially, the Board notes that the veteran's appeal as 
certified to the Board included both the issue appearing on 
the title of this decision and the issue of new and material 
evidence as to entitlement to service connection for 
bilateral pes planus.  As to the latter issue, current review 
of the record indicates that the Lincoln RO, in September 
1997, received from the veteran VA Form 21-4138 (Statement in 
Support of Claim), in which the veteran advised the Lincoln 
RO to consider this his claim for service connection for flat 
feet.  This statement was received subsequent to the 
veteran's perfection of his appeal as to entitlement to an 
increased evaluation for his right knee disability, which was 
accomplished in December 1996.  

In correspondence to the veteran, dated in October 1999, the 
Reno RO asked the veteran whether he wished to pursue the 
issue of entitlement to service connection for flat feet and, 
if so, why he had not included it in any earlier 
communications, etc., including his March 1997 RO hearing.  
In response, in another VA Form 21-4138, received in November 
1999, the veteran stated that he did, indeed, want to pursue 
the issue of his feet and that he had not mentioned it at his 
RO hearing, because he had not known that he could.  He had 
thought that the RO hearing was just for his right knee.  

In a January 2000 rating decision, the Reno RO denied the 
veteran's claim for service connection for bilateral pes 
planus, as no new and material evidence had been submitted.  
The Reno RO also provided the veteran with a supplemental 
statement of the case the following month, which included the 
new issue of service connection for bilateral pes planus.  
The veteran was informed that he needed to file a timely 
substantive appeal as to any new issues addressed in this 
supplemental statement of the case, or his case would be 
docketed at the Board for review of any prior issues 
appealed.  To date, the veteran has not communicated his 
disagreement with the January 2000 rating decision, as 
pertains to his bilateral pes planus.  

VA regulation provides that an appeal to the Board consists 
of a timely filed notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  See 38 C.F.R. § 20.200 (1999).  As 
such, absent a timely filed notice of disagreement as to the 
January 2000 rating decision, the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for bilateral pes 
planus is not currently in appellate status and cannot be 
considered by the Board.

The Board also notes as to the veteran's claim for an 
increased rating, that service connection for a torn anterior 
cruciate ligament of the right knee was granted in a June 
1992 rating decision, and a 10 percent evaluation was 
assigned at that time.  In July 1994, the veteran sought an 
increased evaluation, which was denied in a February 1995 
rating decision.  In June 1996, the veteran once again sought 
an increased evaluation for his right knee.  The Lincoln RO 
denied the veteran's claim in a September 1996 rating 
decision, and the veteran then filed this appeal.  Subsequent 
to the veteran's RO hearing, in a March 1997 rating decision, 
the veteran's assigned disability rating was increased to 20 
percent, effective from the date of claim for increase.  This 
20 percent disability rating remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's right knee disability is manifested by 
daily episodes of anterior knee pain, which can last for a 
few hours.  Clinically, the veteran's medial and lateral 
ligaments were intact, and range of motion of the right knee 
was from zero to 135 degrees.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of a torn anterior cruciate ligament of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7. 4.71a, Diagnostic 
Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

The veteran's right knee disability is addressed by the 
schedular criteria applicable to the musculoskeletal system.  
See 38 C.F.R. Part 4, § 4.71a.  Specifically, Diagnostic Code 
5257 (Knee, other impairment of) provides for a 10 percent 
evaluation where there is evidence of slight recurrent 
subluxation or lateral instability, a 20 percent evaluation 
where there is evidence of moderate recurrent subluxation or 
lateral instability, and a maximum evaluation of 30 percent 
where there is evidence of severe recurrent subluxation or 
lateral instability.  The veteran is currently rated as 20 
percent disabled under Diagnostic Code 5257.

Also for consideration and possible application is Diagnostic 
Code 5260 (Leg, limitation of flexion of), which provides for 
a noncompensable evaluation where flexion is limited to 
60 degrees, a 10 percent evaluation where flexion is limited 
to 45 degrees, a 20 percent evaluation where flexion is 
limited to 30 degrees, and a maximum 30 percent evaluation 
where flexion is limited to 15 degrees.  

Diagnostic Code 5261 (Leg, limitation of extension of) 
provides for a noncompensable evaluation where extension is 
limited to five degrees, a 10 percent evaluation where 
extension is limited to 10 degrees, a 20 percent evaluation 
where extension is limited to 15 degrees, a 30 percent 
evaluation where extension is limited to 20 degrees, a 40 
percent evaluation (the next higher evaluation available) 
where extension is limited to 30 degrees, and a maximum 50 
percent evaluation where extension is limited to 45 degrees.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (1999) 
(addressing disability of the musculoskeletal system and 
joints, respectively) must also be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

II.  Factual Background

An August 1996 VA joints examination indicates that the 
veteran had an anterior cruciate ligament repair done in 
1992.  It also reflects the veteran's reports of taking 800 
milligrams of Ibuprofen twice a day for pain.  The veteran 
stated that he awoke with a tightness in his knee, with 
aching and stiffness.  The veteran also stated that his right 
knee swelled three times a week and that he needed to ice it 
down.  Walking at work, on level surfaces, and up and down 
stairs might cause his knee to swell.  Physical examination 
revealed lateral right knee tenderness, with a trace of edema 
and no erythema or heat.  The veteran's right knee strength 
was adequate.  Deep tendon reflexes were bilaterally 
symmetrical, and crepitus was present upon flexion and 
extension.  There was a 1+ varus laxity.  The veteran's gait 
had an initial limp with getting up, but it quickly resolved.  
Range of motion testing of the right knee was from three to 
126 degrees, compared to zero to 140 degrees on the left.  A 
contemporaneous x-ray study of the veteran's right knee noted 
no complications.  The diagnosis was status post torn 
anterior cruciate ligament repair, arthralgia and limitation 
of motion.

The veteran's VA records (dated from August 1996 to January 
1997) reflect the veteran's right anterior cruciate ligament 
repair and his complaints that his knee felt tight and numb.  
The veteran also complained of increased pain with walking 
and intermittent swelling.  He took Motrin for the pain but 
without relief.  A January 1997 orthopedic progress note 
notes the veteran's reports of crepitus with occasional 
effusion.  It also notes that the veteran wore an anterior 
cruciate ligament brace, which fit poorly.

At his RO hearing (conducted in March 1997), the veteran 
testified that his right knee was extremely painful.  
(Transcript (T.) at 2).  The veteran also testified that his 
knee swelled up on him all the time.  Id.  When asked what 
type of work he did, the veteran stated that he was a unit 
case worker at the Omaha Correction Center.  Id.  His job 
entailed him being on his legs during the day, but they had 
accommodated the veteran because of his disability.  Id.  
When asked to describe the pain in his right knee, the 
veteran stated that the pain was always there, but sometimes 
it was worse than others.  (T. at 3).  The veteran took 
Ibuprofen at night, so he did not have trouble sleeping, but 
in the morning, he awoke stiff.  Id.  The veteran indicated 
that his knee would sometimes buckle and that he had trouble 
using stairs.  (T. at 3-4).  The veteran also indicated that 
he wore a brace on his right knee.  (T. at 4).  The veteran 
testified that he used to love to dance, but he did not do 
that anymore.  Id.  He also testified that he did not bounce 
his children up and down on his knee.  Id.  The Hearing 
Officer stated for the record that the veteran's right knee 
clicked when bent.  (T. at 5).  The veteran stated that he 
had been given physical therapy exercises to do at home.  (T. 
at 8-9).  The veteran also stated that he did not run, as his 
knee might give out on him.  (T. at 9).  When asked if his 
knee buckled on him, the veteran described it instead as 
hyperextending.  (T. at 10).

A December 1999 VA joints examination reflects the veteran's 
reports that he had been told that he had arthritis.  
Currently, the veteran complained of daily anterior knee pain 
that could be brought on with cold weather.  This knee pain 
was prominent in the morning.  The veteran also reported 
noticing a clicking in the knee.  He denied any giving way, 
locking, and instability of the knee.  He stated that he wore 
a knee brace every day and that he noticed limited motion.  
He took two Daypro tablets twice a week.  Physical 
examination noted that the veteran needed no assistive device 
to ambulate and that he was wearing a knee brace.  The 
veteran performed a 50 percent squatting maneuver and then 
stopped because of right knee pain.  There was no effusion of 
the right knee, and range of motion testing of the right knee 
was from zero to 135 degrees, with pain at the extreme of 
flexion over the anterior knee.  There was also no tenderness 
to deep palpation about the medial and lateral joint lines.  
There was a 1+ anterior drawer sign, but a negative posterior 
drawer sign.  The veteran's medial and lateral collateral 
ligaments were intact at rest.  McMurray and Lachman were 
negative, and there was no pain when the patella was 
depressed against the femur.  A contemporaneous x-ray study 
of the veteran's right knee revealed a normal knee joint 
itself, without evidence of osteoarthritis.  There were some 
small calcifications within the knee adjacent to the tibial 
spine, which might have represented loose bodies within the 
knee.  The recorded impression was, in pertinent part, right 
knee, status post anterior cruciate ligament augmentation, 
with some painful limited right knee motion.  The examiner 
commented that the veteran was unable to run for more than 20 
minutes or do any squatting activities due to his right knee 
difficulties.  The examiner also commented that the veteran 
required the use of a knee brace on a daily basis for control 
of pain and whenever he did any athletic activity.

III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board finds an evaluation 
in excess of 20 percent for the veteran's right knee 
disability unwarranted in this instance.

Initially, the Board notes that the clinical evidence of 
record is negative for any indication of degenerative joint 
disease of the right knee, although the veteran reported at 
his December 1999 VA examination that he had been told that 
he had arthritis in the knee.  Given this absence of clinical 
evidence as to the presence of arthritis in the right knee, 
the Board finds that separate evaluations for both 
instability under Diagnostic Code 5257 and for arthritis 
under 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5003, 5010 
(1999) are not warranted in this instance.  See VAOPGCPREC 
23-97 (July 1, 1997).  While the veteran may have some 
limitation of motion of the right knee, it is not 
demonstrated to be due to degenerative joint disease of the 
right knee.

Additionally, as to limitation of motion of the right knee, 
the Board notes that upon VA examinations in August 1996 and 
in December 1999, the veteran's right knee range of motion 
was from three to 126 degrees and zero to 135 degrees, 
respectively.  As discussed above, to warrant an evaluation 
higher than the veteran's current 20 percent disability 
rating, under Diagnostic Code 5260, flexion must be limited 
to 15 degrees.  Under Diagnostic Code 5261, extension must be 
limited to at least 20 degrees.  In this instance, though, 
none of the veteran's range of motion testing results meets 
these criteria, nor are any of the findings even close, as to 
permit the Board to conclude that the veteran's disability 
picture more nearly approximates the schedular criteria 
required for an evaluation in excess of 20 percent.  See 
38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) (West 1991).

In effect, then, only Diagnostic Code 5257 remains for 
application in this instance.  As discussed above, Diagnostic 
Code 5257 provides for a 20 percent evaluation where there is 
evidence of moderate recurrent subluxation or lateral 
instability and a maximum evaluation of 30 percent where 
there is evidence of severe recurrent subluxation or lateral 
instability.  Here, the Board reiterates that the veteran is 
currently evaluated as 20 percent disabled under this 
diagnostic code, indicating a moderate level of disability.  
In order to warrant a 30 percent evaluation, there would need 
to be evidence of severe subluxation or instability or the 
functional equivalent of severe disability.

In this respect, though, the Board points out that upon VA 
examination in December 1999 (the most current clinical 
evidence of record), the veteran denied any giving way of the 
right knee, as well as any locking or instability.  Further, 
upon VA examination in August 1996, there was only 1+ varus 
laxity, and upon VA examination in December 1999, there was 
only 1+ anterior drawer sign.  Moreover, the December 1999 VA 
examination revealed intact medial and lateral collateral 
ligaments.  As for the functional equivalent of severe 
disability, the Board reiterates that none of the veteran's 
right knee range of motion testing is even close to meeting 
the criteria required for an evaluation in excess of 20 
percent.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5260, 5261.

As to a higher evaluation pursuant to DeLuca considerations, 
in light of the veteran's complaints of daily pain in the 
right knee, the Board initially notes that Diagnostic Code 
5257 is not predicated on loss of range of motion and, thus, 
38 C.F.R. §§ 4.40 and 4.45 with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Therefore, in light of these clinical findings and self-
reports, the Board finds that the veteran's disability 
picture more nearly approximates moderate disability than 
severe disability, as provided for under Diagnostic Code 
5257.  See 38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the November 1996 statement of the case, as he was provided 
with the possibly applicable schedular criteria and informed 
of the RO's reasons and bases for its determination.



ORDER

An evaluation in excess of 20 percent for the veteran's 
residuals of a torn anterior cruciate ligament of the right 
knee is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

